               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONARD CHASE, JR.,                        :
                                           :
              Petitioner,                  :
                                           :
        v.                                 :    No. 4:18-CV-101
                                           :
SUPERINTENDENT, SCI-ALBION,                :    (Judge Brann)
                                           :
              Respondent.                  :

                            MEMORANDUM OPINION

                                DECEMBER 26, 2018

I.      BACKGROUND

        Leonard Chase, Jr., an inmate presently confined at the State Correctional

Institution, Albion, Pennsylvania (SCI-Albion), filed this pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Named as Respondent is the SCI-

Albion Superintendent.

        Chase states that he was convicted of five (5) counts of robbery and one (1)

count of conspiracy following a jury trial in the Court of Common Pleas of York

County, Pennsylvania. As a result of his conviction, Chase was sentenced to a

thirty-five (35) to seventy (70) year aggregate term of imprisonment on June 27,

2011.




                                          -1-
       Following a direct appeal, Petitioner’s conviction and sentence were

affirmed by the Superior Court of Pennsylvania on December 20, 2012.

Thereafter, Chase’s petition for allocatur was denied by the Supreme Court of

Pennsylvania on October 23, 2013.

       Petitioner also states that he sought collateral relief with the state trial court

via a petition pursuant to Pennsylvania’s Post Conviction Relief Act (PCRA)

which remains pending before the state trial court.1 According to a submitted copy

of the docket from the PCRA action, there have been no further proceedings since

Petitioner’s motion for appointment of counsel was granted on December 30, 2014.

See Doc. 7-1. Chase’s pending action claims entitlement to federal habeas corpus

relief on the grounds that the evidence presented at trial was insufficient to sustain

his robbery convictions. He raises additional claims including that the trial court

issued improper special jury instructions; ineffective assistance of trial counsel;

illegal sentence; and prosecutorial misconduct . Petitioner acknowledges that his

pending habeas arguments were included in his still pending PCRA action.




1
  See 42 Pa. Cons. Stat. Ann. § 9541 et seq. One of the avenues for relief in the Pennsylvania
legal system is collateral relief under the PCRA, “which permits motions for post-conviction
collateral relief for allegations of error, including ineffective assistance of counsel, unlawfully
induced guilty pleas, improper obstruction of rights to appeal by Commonwealth officials, and
violation of constitutional provisions.” Hankins v. Fulcomer, 941 F.2d 246, 251 (3d Cir. 1991).


                                                -2-
      Following service of the Petition, Respondent filed a motion to stay or

dismiss the petition as being prematurely filed. See Doc. 7. The motion is now

ripe for consideration.

II.   DISCUSSION

      As discussed above, Petitioner acknowledges that his pending claims were

included in his PCRA action. Chase argues here that because his PCRA petition

has been pending before the state trial court for thirty-seven (37) months without

any action being taken, his failure to exhaust state remedies should be excused on

the basis of inordinate delay. The motion before the Court requests that this

federal habeas corpus action be either stayed or dismissed as premature pending

final disposition of Chase’s state court PCRA petition. Chase has not filed a

response to the motion.

      Title 28 United States Code Section 2254(b)(1) provides that an application

for a writ of habeas corpus filed on behalf of a person in custody pursuant to the

judgment of a state court shall not be granted unless the applicant has exhausted

the remedies available in the courts of the state; there is an absence of available

state corrective process; or there are existing circumstances which render the state

process ineffective. The exhaustion requirement is not a mere formality. It serves

the interests of comity between the federal and state systems, by allowing the state

an initial opportunity to determine and correct any violations of a prisoner’s federal

                                          -3-
rights.

          The United States Court of Appeals for the Third Circuit has stated that

“[U]nder 28 U.S.C. § 2254(c), such a petitioner ‘shall not be deemed to have

exhausted the remedies available in the courts of the State ... if he has the right

under the law of the State to raise, by any available procedure, the question

presented.” Wenger v. Frank, 266 F.3d 218, 223-24 (3d Cir. 2001).

          “A state prisoner is generally barred from obtaining federal habeas relief

unless the prisoner has properly presented his or her claims through one ‘complete

round of the State’s established appellate review process.’” Woodford v. Ngo, 548

U.S. 81, 92 (2006) (internal citations omitted); O’Sullivan v. Boerckel, 526 U.S.

838, 844-45 (1999)(while exhaustion does not require state prisoners to invoke

extraordinary remedies, the state courts must be afforded one full opportunity to

resolve any constitutional issues via completion of the State’s established appellate

review process). The Supreme Court of the United States in O’Sullivan added that

in determining whether a state prisoner has preserved an issue for presentation in a

federal habeas petition, it must be determined not only whether a prisoner has

exhausted his state remedies, but also whether he has properly exhausted those

remedies, i.e., whether he has fairly presented his claims to the state courts. See id.

at 848.



                                            -4-
      Fair presentation requires that the “substantial equivalent” of both the legal

theory and the facts supporting the federal claim are submitted to the state courts,

and the same method of legal analysis applied in the federal courts must be

available to the state courts. Evans v. Court of Common Pleas, 959 F. 2d 1227,

1230 (3d Cir. 1992); Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997).

Moreover, to satisfy exhaustion, the state court must be put on notice that a federal

claim is being asserted. Keller v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001). The

exhaustion requirement is satisfied if the petitioner’s claims are presented through

a collateral proceeding, such as a petition under the PCRA, and it is not necessary

to present federal claims to state courts both on direct appeal and in a PCRA

proceeding. Evans, 959 F.2d at 1230.

      Exceptions to the exhaustion requirement are made when: (1) the state

corrective process is so deficient as to render any effort to obtain relief futile, 28

U.S.C. § 2254(b); (2) acts of state officials have, in effect, made state remedies

unavailable to the petitioner, Mayberry v. Petsock, 821 F.2d 179, 184 (3d Cir.

1987); or (3) “inordinate delay” in state proceedings has rendered state remedies

ineffective. Story v. Kindt, 26 F.3d 402, 405 (3d Cir. 1994); Schandelmeier v.

Cunningham, 819 F.2d 52, 55 (3d Cir. 1986). The Supreme Court, noting that a

total exhaustion rule “does not unreasonably impair the prisoner’s right to relief,”

has recognized that if a habeas corpus petition containing both exhausted and

                                          -5-
unexhausted claims is presented, then the entire petition must be dismissed. Rose

v. Lundy, 455 U.S. 509, 522 (1982).

       In Rhines v. Weber, 544 U.S. 269 (2005) and Crews v. Horn, 360 F. 3d 146

(3d Cir. 2004), arguments were raised that federal habeas petitions should be held

in abeyance while unexhausted claims were exhausted in state court because those

claims might be time barred upon returning to federal court due to the time

limitations imposed by 28 U.S.C. § 2254(b)(1). The Supreme Court in Rhines

recognized that under such “limited circumstances” district courts have discretion

to stay a mixed § 2254 federal habeas corpus petition so that the petitioner can

pursue review of his unexhausted claims in state court. Rhines, 544 U.S. at 277.

The Third Circuit in Crews similarly recognized that in order to avoid an unfair

result, “when an outright dismissal could jeopardize the timeliness of a collateral

attack, a stay is the only appropriate course of action.” Crews, 360 F.3d at p. 154

(internal citations omitted).

       Rhines and Crews both contemplate that the initial federal petition must be

timely filed. Respondent concedes that the pending federal petition is timely under

the time frame established by the Antiterrorism and Effective Death Penalty Act of

1996. Respondent has requested a stay in this matter because this pending § 2254

action consists of claims that Chase raised via a PCRA which is still before the

state trial court.

                                         -6-
      It is apparent to this Court that the Pennsylvania state courts should be

granted initial opportunity to address the Petitioner’s pending arguments. Clearly,

Petitioner’s PCRA action has been pending for a prolonged period in state court.

However, Respondent asserts that Petitioner has failed to take any action

whatsoever to promote or accelerate the disposition of his PCRA claims.

      As in Crews, Chase should clearly not face the prospect of forfeiting federal

court review of issues. In this regard, there is no clear indication that Petitioner is

seeking to defer adjudication of his claims or to defeat the interests of finality of

state court judgments. That said, it also appears that he has not diligently pursued

PCRA relief.

      Based upon the above considerations, it is the determination of this Court

that the prudent course of action is to allow limited, additional time for disposition

of the pending PCRA action in state court. Recognizing that Chase may not have

any additional time in which to file a new federal habeas petition after disposition

of his pending state court petition if not granted a stay, Crews counsels in favor of

a stay of litigation here while Petitioner completes state PCRA review of his

pending federal claims. Accordingly, Respondent’s motion for a stay will be

granted.




                                           -7-
III.   CONCLUSION

       However, within thirty (30) days of disposition of Petitioner’s state court

PCRA proceedings regarding his pending federal claims, Chase will be required to

file a written status report with this Court which includes a copy of the relevant

state court disposition. Failure to timely file the required written status report will

be deemed a failure to prosecute. Upon demonstration by Petitioner that his

relevant state court proceedings have concluded, the stay issued in this matter will

be lifted.

       Alternatively, if Petitioner notifies this Court in writing that despite his

attempt to obtain final disposition of his PCRA action, there has still been no

action taken for six (6) months, this Court will consider excusing his non-

exhaustion on the basis of inordinate delay. Until such time, this matter will be

marked closed for administrative purposes.

       An appropriate Order follows.



                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                           -8-
